REAVLEY, Circuit Judge,
specially concurring:
I concur in the court’s judgment. My reason for denying coverage, on either the comprehensive or excess insurance, is that the underlying suits are for contractual default and not for liability due to an accidental occurrence. The plaintiffs there claimed damages because First Investors sold them unduly risky mutual funds instead of what the product was represented to be. The claims were predicated on the product sold by First Investors pursuant to their contractual relationship. I conclude that New York courts would hold that no accident or occurrence triggered coverage. See George A. Fuller Co. v. United States Fidelity & Guar. Co., 200 A.D.2d 255, 613 N.Y.S.2d 152 (1st Dep’t 1994).